U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32527
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Chase M. STRICKLAND
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 28 January 2019
                          ________________________

Military Judge: Mark W. Milam.
Approved sentence: Bad-conduct discharge, confinement for 4 days, and
reduction to E-1. Sentence adjudged 13 March 2018 by SpCM convened
at Ramstein Air Base, Germany.
For Appellant: Major Dustin J. Weisman, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Mary Ellen
Payne, Esquire.
Before HUYGEN, MINK, and POSCH, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
                 United States v. Strickland, No. ACM S32527


Accordingly, the approved findings and sentence are AFFIRMED.1,2



                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




1In the court-martial order, Appellant’s last name is misspelled. We direct a corrected
court-martial order.
2On a form dated 13 March 2018, Appellant checked a box indicating “I do not request
appellate defense counsel to represent me” and signed the form. The record contains
no other document indicating Appellant later changed his election or intended to waive
or withdraw from appellate review of his case. After Appellant’s case was docketed on
14 June 2018, appellate defense counsel filed four motions for enlargement of time,
which the Government opposed and the court granted. Purportedly on Appellant’s be-
half, the same counsel submitted the case on its merits with no specific assignment of
error on 6 December 2018. The apparent disregard for Appellant’s election not to be
represented by counsel on appeal raises questions, but we need not answer them here.
Whether represented by counsel or proceeding pro se, Appellant would have had his
case reviewed by the court pursuant to Article 66, UCMJ, and we have conducted such
a review.


                                          2